Citation Nr: 1547543	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  15-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

5.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims were reconsidered by the RO in a rating decision dated in March 2014.

In a letter to the RO dated in January 2015, prior to certification of this appeal to the Board, the Veteran's attorney at that time, J. Michael Woods, withdrew his representation of the Veteran before VA.  The representative indicated he had notified the Veteran that he withdrew his representation.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

In an October 2011 statement, the Veteran's representative at that time raised the issue of entitlement to service connection for gastroesophageal reflux (GERD), to include as secondary to the service-connected bilateral knee disabilities.  In a December 2011 remand, the Board referred the issue to the AOJ for action.  However, a review of the record shows that the AOJ has yet to adjudicate that issue.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate Veterans notice for the issues on appeal.  The RO did send a notice letter to the Veteran in June 2013, but the letter did not advise him of the evidence necessary to substantiate his claims for service connection and increased evaluations.  Nor did the letter explain how disability ratings and effective dates are determined. Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter.

In addition, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disorder.  The Veteran has indicated that his low back disorder began during service in 1973.  He has also reported having current back symptoms.  In addition, private radiography reports dated in 2002 and 2003, show degenerative changes of the lumbar spine.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination and medical opinion are warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Finally, in an October 2015 statement, the Veteran indicated that he had additional evidence to submit in support of his claims.  To date, no further evidence has been received by VA; however, on remand, he will have the opportunity to provide any evidence pertaining to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection and an increased evaluation.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also inform the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, a psychiatric disorder, and/or a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Fayetteville VA Medical Center (VAMC).
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders that have been present at any point since the Veteran filed his claim or within close proximity thereto. 

For any identified diagnosis, the examiner should opine as to whether it is at least as likely as not that the low back disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




